DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 2/01/22 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/01/22.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/08/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergemont et al. (US PGPub 2013/0105950, hereinafter referred to as “Bergemont”).
Bergemont discloses the semiconductor device as claimed.  See figures 1-5 and corresponding text, where Bergemont teaches, in claim 1, a semiconductor device, comprising: 
a main substrate (102) comprising:
 a first side and a main conductive structure (112, 114, 116, 126) (figures 1 and 2; [0023], [0038]); 
a first component module (figures 1 and 2) over the first side of the main substrate (102), the first component module comprising: 
a first electronic component (108)  (figures 1 and 2; [0023-0024]); and 
a first module encapsulant (118) contacting a lateral side of the first electronic component (108) (figures 1 and 2; [0028]); 
a second component module (figures 1 and 2) over the first side of the main substrate (102), the second component module comprising: 
(110) (figures 1 and 2; [0023-0024]); and 
a second module encapsulant (118) contacting a lateral side of the second electronic component (110)  (figures 1 and 2; [0028]); and
a main encapsulant (102) ([0021] examiner views as an insulating material) over the first side of the main substrate (102) and between the first component module and the second component module (figures 1 and 2; [0021]). 
Bergemont teaches, in claim 2, further comprising a vertical interconnect (120) in the main encapsulant (102) and coupled with the main conductive structure (figures 1 and 2; [0035-0036]). 
Bergemont teaches, in claim 3, wherein one end of the vertical interconnect is exposed external to the main encapsulant (figures 1 and 2; [0035-0036]). 
Bergemont teaches, in claim 4, wherein the first component module comprises a first module substrate comprising a first module conductive structure coupled with the first electronic component and the main conductive structure (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 5, wherein the first module substrate contacts the first side of the main substrate (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 6, wherein the first component module comprises a first module substrate comprising a first module conductive structure coupled with the first electronic component, and a module interconnect coupled with the first module conductive structure (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 7, wherein the module interconnect is coupled with the main conductive structure (figures 1 and 2; [0023-0024]). 
in claim 8, wherein the main encapsulant extends between the first side of the main substrate and the first module substrate (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 9, wherein the main encapsulant covers a first side of the first component module (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 10, wherein a first side of the first component module is exposed through the main encapsulant (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 11, wherein the first component module comprises a shield (112, 114) contacting a lateral side of the first module encapsulant between the first component module and the second component module (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 12, wherein the main encapsulant covers a first side of the shield (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 14, wherein the shield is coupled with the main substrate (figures 1 and 2; [0023-0024]). 
Bergemont teaches, in claim 15, wherein the first component module comprises a first module substrate comprising a first module conductive structure, and the shield is coupled with the first module conductive structure (figures 1 and 2; [0023-0024]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Bergemont et al. (US PGPub 2013/0105950, hereinafter referred to as “Bergemont”) as applied to claim 1 above, and further in view of Dang et al. (US PGPub 2017/0133326, hereinafter referred to as “Dang”).
Bergemont discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Bergemont fails to show, in claim 13, wherein one side of the shield is exposed through the main encapsulant.
in claim 13, a similar semiconductor device where the shield layer (62) in figures 3K and 3L is exposed. In addition, Dang provides the advantages of protection against unwanted electromagnetic emissions. ([0006])  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein one side of the shield is exposed through the main encapsulant, in the device of Bergemont, according to the teachings of Dang, with the motivation of protection against unwanted electromagnetic emissions within the semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 12, 2022